The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 11 – 19, drawn to a method for modulating cell mechanics in a disease cell that expresses nonmuscle myosin IIB, nonmuscle myosin IIC, or a combination thereof in a subject comprising the steps of administering to the subject, an effective amount of a pharmaceutical composition comprising a compound of formula (VIII) or a salt, solvate, or stereoisomer thereof.

II.	Claims 32 and 37 – 39, drawn to a method for treating cancer comprising administering to a subject having cancer that expresses nonmuscle myosin IIB, nonmuscle myosin IIC, or a combination thereof in a subject a pharmaceutical composition comprising an agent selected from the group comprising a salt, solvate, or stereoisomer of compound (VIII).

III.	Claims 33 – 35, drawn to an in vivo, large-scale and high-throughput screening method for identifying cell mechanical modulator, the screening method comprising the steps of: (a) obtaining cells and placing the cells 
The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are directed to related methods of use. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, inventions I, II and III, as claimed, require a different effect, i.e. a different endpoint which defines the outcome of the method. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Species Elections
This application contains claims directed to the following patentably distinct species:
If Applicant elects any one of Groups I – II, Applicant is required to elect:
a)  A single claimed or disclosed compound of Formula (VIII)
b)  A single bioactive agent compound from the compound recited in Claims 15 and 38, or an otherwise disclosed bioactive agent (such as a disclosed chemotherapy agent).  
If Applicant elects Group I, Applicant is required to elect:
c)  A single disclosed disease cell that expresses nonmuscle myosin IIB, nonmuscle myosin IIC, or a combination thereof.
If Applicant elects “cancer” as the disease cell,  Applicant is required to elect:
d) A single form of cancer from those recited in Claim 19, or otherwise disclosed.
If Applicant elects Group I, Applicant is required to elect:
e) A single disclosed form of cancer that expresses nonmuscle myosin IIB, nonmuscle myosin IIC, or a combination thereof.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, for example, species elections drawn to specific chemical compounds are defined by a unique set of physical and chemical properties and are prepared by a different method.  Further, the forms of 
Applicant is required under 35 U.S.C. 121 to elect from species (a) – (e), as defined above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  
There is an examination and search burden (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) for these patentably distinct compound species due to their mutually exclusive characteristics (structure, physical and chemical properties, etc.) which require different fields of search.  Further, the patentably distinct method species are drawn to different patient populations and thus search queries for one form of cancer will not encompass the subject matter for all forms of cancer recited.   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the 
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HEYER whose telephone number is (571)270-7677.  The examiner can normally be reached on 7-7 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WINSTON SHEN can be reached at (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS HEYER/Primary Examiner, Art Unit 1628